Citation Nr: 1033002	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  94-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected eczema of the hands, from July 1, 1993 to October 20, 
1996.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected eczema of the hands, since October 21, 1996.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 RO rating decision, which, inter 
alia, granted service connection for eczema of the hands and 
assigned a noncompensable (0 percent) rating, effective from July 
1, 1993.  Notably, an RO rating decision, dated in August 1997, 
increased the rating to 10 percent, effective from October 21, 
1996.  

A statement from the Veteran, received in September 1997, 
indicated his desire to continue with his appeal to the Board.  

During the course of his appeal, the Veteran was afforded an RO 
hearing before a Decision Review Officer (DRO) in March 1997.  
Additionally, the Veteran was afforded a Central Office hearing 
before a now retired Veterans Law Judge in June 2000.  The 
Veteran was advised of his entitlement to another hearing, but he 
advised the Board in September 2003 that he did not desire 
another hearing.  

This matter was most recently before the Board in May 2008, when 
the case was, inter alia, remanded to the RO via the AMC, in 
Washington, D.C.  

The purpose of the remand was to undertake additional procedural 
and evidentiary development, to include supplying the Veteran 
with corrective Veterans Claims Assistance Act (VCAA) notice, 
ordering a VA examination, and readjudicating the claim under the 
old and new rating criteria for rating eczema.  

The Board finds that the RO's actions are in substantial 
compliance with the May 2008 remand directive and that further 
remand would only impose additional burdens on VA with no benefit 
flowing to the Veteran.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in March 2010, continued and 
confirmed the previous evaluation.  

Of preliminary importance, because the claim for a higher rating 
for the service-connected eczema of the hands involves a request 
for a higher rating following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  From July 1, 1993 to October 20, 1996, the Veteran's eczema 
of the hands were manifested by exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  

2.  Since October 21, 1996, the Veteran's eczema of the hands is 
manifested by at least 5 percent, but less than 20 percent of the 
exposed area affected; and by no more than exfoliation, exudation 
or itching, involving an exposed surface or extensive area.  


CONCLUSIONS OF LAW

1.  From July 1, 1993 to October 20, 1996, the criteria for an 
initial 10 percent evaluation for the service-connected eczema of 
the hands have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10 (2009); 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2001).  

2.  Since October 21, 1996, the criteria for an evaluation in 
excess of 10 percent for the service-connected eczema of the 
hands have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, 
including Diagnostic Code (DC) 7806 (effective prior to August 
30, 2002) (codified as revised at 38 C.F.R. § 4.118, including DC 
7806, effective August 30, 2002, through October 22, 2008 
(2009)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to 
assist a claimant in the development of a claim.  VA regulations 
for the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  

Those five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present case, in letters dated in December 2002 and May 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
As noted, the claim was last adjudicated via an SSOC in March 
2010.  

Further, the May 2008 notice letter addressed how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  

There was a timing deficiency with the May 2008 notice letter, 
with respect to the notice requirements under Dingess because it 
was provided after the initial rating action.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

The timing deficiency was remedied by the fact that the Veteran's 
claim was readjudicated by the RO in the March 2010 SSOC after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Id.  The Board thus concludes that the 
duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, private and VA treatment records, Social Security 
Administration (SSA) records, and a VA examination report.  

Also of record and considered in connection with the appeal is 
the Veteran's and his spouse's hearing testimony along with 
written statements submitted by the Veteran, his spouse, and his 
representative on his behalf.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2009); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is or primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
Court noted an important distinction between an appeal involving 
a veteran's disagreement with the initial rating assigned at the 
time a disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider of the 
appropriateness of "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts found), 
are both required.  See Fenderson, 12 Vet. App. at 126; see also 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Under the criteria in effect prior to August 30, 2002, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 for eczema was as follows:  

Eczema.

50%	With ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations, or exceptionally 
repugnant;  

30%	With exudation or itching constant, extensive lesions, or 
marked disfigurement;  

10%	With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area;  

0%	With slight, if any, exfoliation, exudation or itching, if 
on a nonexposed surface or small area.  

During the pendency of the Veteran's appeal, the rating schedule 
was revised with respect to rating skin disorders.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Those changes became effective on 
August 30, 2002.  Under the revised regulations, Diagnostic Code 
7806 provides:

Dermatitis or eczema.  

60%	More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period;  

30%	20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period;  

10%	At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period;  

0%	Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  

Or rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

The Board notes a revision to the ratings provisions governing 
scars was recently published in the Federal Register.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  It is noted that Diagnostic 
Code 7806 was not affected by these revisions.  The October 2008 
revisions are applicable to an application for benefits received 
by the VA on or after October 23, 2008.  Id.  In this case, the 
Veteran filed his claim in July 1993.  Additionally, the Veteran 
has not requested review under these new criteria.  Therefore, 
the post-October 2008 version of the schedular criteria does not 
apply to the instant claim, and no additional process or 
consideration is warranted at this time.  

The Veteran contends that, from July 1, 1993 to October 20, 1996, 
his service-connected eczema of the hands warrants a compensable 
initial rating, and that, since October 21, 1996, his service-
connected eczema of the hands warrants an evaluation in excess of 
10 percent.  In particular, he asserts that he has experienced 
exfoliation, oozing, itching, mild scaling and fissuring of both 
hands which requires the use of a special soap to wash with, the 
application of a special cream at least three times a day, and 
the wearing of cotton gloves at night and to use while performing 
any work.  He claims that his condition is cyclical, and that for 
approximately two weeks his hands will split open, and then will 
heal themselves, and that for approximately half of the month his 
hands are unusable.  Furthermore, he claims that the outer, 
inner, and top of the whole hand is affected.  A statement from 
the Veteran's spouse, dated in March 1997, reveals observations 
that the Veteran's skin disability results in large cracks 
opening in the hands which become irritated, burn, and bleed, 
making use of the hands extremely painful.  The Veteran's spouse 
indicated that the Veteran had been told to wear gloves to sleep 
at night, use special soaps and creams, and to keep his hands out 
of water.  She noted that nothing has worked, and that the 
Veteran's hands continue to crack and bleed, and he has to be 
careful how he uses them.  

As noted, by way of background, the Veteran was granted service 
connection for his eczema disorder, and assigned a noncompensable 
(0 percent) evaluation, effective from July 1, 1993.  An RO 
rating decision, dated in August 1997, increased the rating to 10 
percent, effective from October 21, 1996.  A statement from the 
Veteran, received in September 1997, indicated his desire to 
continue with his appeal to the Board.  A March 1998 RO rating 
decision, issued in April 1998, confirmed and continued the 
previous evaluation.  

Of preliminary importance, the Veteran was scheduled to undergo a 
VA examination in March 2009 so that a VA examiner could 
specifically provide a medical opinion as to the nature and 
severity of his service-connected eczema of the hands.  The 
Veteran was notified by letter of the provisions of 38 C.F.R. §§ 
3.158, 3.655 and the procedure to follow if he was unable to 
appear for the scheduled examination in March 2009.  Despite the 
notice, the Veteran failed to appear for the scheduled VA 
examination without explanation.  When a claimant fails, without 
good cause, to report for an examination scheduled in conjunction 
with an original compensation claim, and when that examination 
was required to establish entitlement to the benefits sought, the 
decision on the claim must be made based on the available 
evidence of record.  38 C.F.R. § 3.655(b) (2009).  In this 
regard, the Board notes that it is well established that VA's 
duty to assist a claimant is not always a one-way street.  A 
claimant seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The Board acknowledges that in an Informal Hearing Presentation, 
dated in May 2010, the Veteran's representative suggests that, 
since it seems unlikely that the Veteran would simply abandon a 
claim at this point in the adjudication process, it was likely 
that he may have moved within the last 12 years since no response 
was received from him.  

Significantly, notification for VA purposes is a written notice 
sent to the claimant's last address of record.  See 38 C.F.R. § 
3.1(q) (2009).  As the Court held in Woods v. Gober, 14 Vet. App. 
214 (2000), absent evidence that a claimant notified VA of a 
change of address and absent evidence that any notice sent to the 
claimant at his or her last known address was returned as 
undeliverable, VA is entitled to rely on the address provided.  
It is well established that it is the claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate the 
development and adjudication of the claim.  If he did not do so, 
"there is no burden on the part of the VA to turn up heaven and 
earth to find [the claimant]."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

Because of the Veteran's failure to cooperate with VA's efforts 
to assist him with the factual development of his claim, the 
claim must be adjudicated based on the evidence currently of 
record.  

As to the evidence currently of record, service treatment records 
generally reveal findings of skin disease, to include eczema of 
both hands.  

Notably, an April 1990 VA treatment record indicates complaints 
of a skin problem, and findings of a rash to the hand with 
cracking, scaling, crusting, lesion to the hand, and fungia.  The 
Veteran was diagnosed with eczema.  In April 1992, the Veteran 
was diagnosed with a history of eczema in both hands and 
prescribed valisum cream.  A January 1993 VA treatment record 
reflects treatment for dry patches on hands, chronic, worse in 
winter, with cracking, and a diagnosis of dishydrotic eczema, for 
which he was prescribed gloves at night.  

Significantly, a VA posttraumatic stress disorder (PTSD) 
examination report, dated in October 1996, generally reveals a 
diagnosis of eczema.  A VA treatment record, dated in October 
1996, indicates findings of mild scaling and fissuring of both 
hands, and a diagnosis of hand eczema, for which the Veteran was 
prescribed cetaphil from Dove, theraplex emollient, TAC ointment, 
and cotton under other gloves.  A December 1996 private treatment 
record also indicates findings of eczema of the hands.  

A VA health promotion/disease prevention assessment, dated in 
August 1997, shows findings of eczema.  

A December 1998 VA dermatology report reveals chief complaints of 
psoriasis and left foot bumps.  On physical examination, some 
flaking of the skin and proximal surface of the right hand, and 
healing from cracking, without erythema or hemorrhage of the left 
hand was noted.  The Veteran was diagnosed with psoriasis.  

A VA dermatology consult note, dated in August 2004, reveals an 
evaluation of arthritis and rash on hands that currently had 
resolved with elidel.  The dermatologist noted a history of rash 
on hands present intermittently for 5 years, pruritic, worse in 
the winter, often becoming fissured, affecting the dorsal and 
lateral fingers.  The dermatologist indicated that the Veteran 
occasionally experienced a rash over the right knee, and could 
not recall association with any particular contactant, but 
reported a history of bad seasonal allergies all year long, and 
denied a history of asthma.  The Veteran complained of joint 
pains mostly involving the bilateral metacarpophalangeal joints 
and proximal interphalangeal joints, noting that his fingers 
occasionally swell and rings do not fit.  The Veteran reported 
working as an engineer and using his hands frequently.  The 
dermatologist observed that there was no evidence of active skin 
abnormality on the hands/palms/trunk/scalp/face/all four 
extremities, no nail abnormalities, and no joint deformity of the 
hands or obvious synovitis.  The Veteran was diagnosed with 
suspect hand eczema instead of psoriasis/psoriatic arthritis, by 
history.  

A September 2004 VA rheumatology consult note indicates that the 
Veteran was observed to have eczema on his hands, mild, normal 
strength, no deep tendon reflexes, negative Phalen's and 
positive/negative tinnels, and no atrophy noted in any muscle 
groups.  

A VA treatment record, dated in December 2004, shows findings of 
hands remarkable for Heberden's nodes, with normal finger curl, 
extension and normal grip, wrists nontender with normal range of 
motion, and positive tinels bilaterally with negative phalens.  
In a July 2005 VA rheumatology initial evaluation note, the 
Veteran was noted to complain of pain and swelling, bilaterally, 
in the 3rd and 5th digits of the hand, and to have a history of 
eczema.  Here, the Veteran was observed to have no digital/nail 
pitting or tophi noted, hands remarkable for Heberden's nodes, 
normal finger curl, extension and normal grip, wrists nontender 
with normal range of motion, and positive tinels bilaterally with 
negative phalens.  

Based on the foregoing, the Board concludes that an initial 10 
percent evaluation, from July 1, 1993 to October 20, 1996, for 
the service-connected eczema of the hands is granted.  For a 10 
percent evaluation during that period, the Veteran would have had 
to have shown exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  Here, the Board observes that 
the findings of crackling, scaling, crusting, lesions, and fungia 
are commensurate to those criteria, particularly as they involved 
an exposed area (the hands).  

The question thus becomes, for the entire appellate period, 
whether there is a basis for an even higher initial evaluation.  
During the entire period, there has been no evidence whatsoever 
of exudation or itching constant, extensive lesions, or marked 
disfigurement, as required for a 30 percent evaluation under the 
version of Diagnostic Code 7806 effective prior to August 30, 
2002.  As to the version of Diagnostic Code 7806 effectuated as 
of that date, there has been no evidence of 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  As noted above, the Veteran failed to report for a VA 
examination following the Board's remand.  The findings from such 
an examination might well have supported his claim.  Based on the 
evidence of record, however, the Board finds no basis for an 
evaluation in excess of 10 percent.

The Board also finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability 10 percent initial rating.

Moreover, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  In this regard, the Board 
notes that the Veteran was already granted a total disability 
rating due to individual unemployability (TDIU) for his service-
connected PTSD in a March 1998 RO rating decision and that his VA 
Form 21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in August 1996, was claimed on 
the basis of various disorders, but not for the service-connected 
eczema of the hands.  Moreover, SSA records reveal that the 
Veteran was granted SSA benefits on the basis of his PTSD with 
possible seizures, sinusitis with severe headaches, right knee 
and ankle problems, loss of use of the right shoulder and arm, 
and hearing loss; however, eczema of the hands was not listed 
among these limiting conditions.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports a 10 percent initial evaluation 
for eczema of the hands.  This determination represents a grant 
for the period from July 1, 1993 to October 20, 1996 and a denial 
for the period beginning on October 21, 1996.


ORDER

An initial 10 percent evaluation for service-connected eczema of 
the hands from July 1, 1993 to October 20, 1996, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An evaluation in excess of 10 percent for service-connected 
eczema of the hands since October 21, 1996, is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


